Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.146 Page 1 of 11




 1 LYNDE SELDEN, CBN 72591
     Attorney at Law
 2 544 Silvergate Ave
     San Diego, CA 92106
 3 619-871-3928
     lyndeselden@cox.net
 4

 5 ATTORNEY FOR PLAINTIFFS

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            SOUTHERN DISTRICT OF CALIFORNIA

10

11 DIANA CECELIA CHAMBERS AND             )           Case No.: 3:20-cv-00715-W-MDD
     R.A.O-J1                             )
12                                        )
                         Plaintiff(s),    )           MEMORANDUM OF POINTS &
13                                        )           AUTHORITIES IN OPPOSITION TO
          vs.                             )           MOTION TO DISMISS OF CITY OF
14                                        )           SAN DIEGO [FRCP 12(b)(6)]
     SAN DIEGO HOUSING COMMISSION, )
15   CITY OF SAN DIEGO, AND DOES 1        )
     THROUGH 100,                         )           NO ORAL ARGUMENT PURSUANT
16                                        )           TO LOCAL RULE
                                          )
17                    Defendant(s).       )           Judge: Thomas J. Whelan
                                          )           Court Room: 3C (Edward J. Schwartz)
18                                        )           Date: June 1, 2020
                                          )           Trial: Not Yet Set
19                                        )
                                       ))
20

21

22

23

24

25
26

27
     1
         Initials of minor provided per Fed. R. Civ. P. 5.2.
28
                               MPA IN OPPOSITION TO MOTION TO DISMISS
                                                              CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.147 Page 2 of 11



 1                                               I.
 2                                     INTRODUCTION
 3         Plaintiffs accuse the City and the city’s housing commission of failing to
 4 protect their civil rights, as they are bound to do under federal law, 24 CFR

 5 100.7(a)(1)(iii)(2016), in that they permitted a neighboring tenant to racially and

 6 disgustingly harass and harangue the plaintiffs, knew it was going on, and did

 7 nothing about it for more than 2 years, all while having the right and the ability to

 8 evict the neighboring tenant, which eviction in fact was finally court-ordered some

 9 753 days after the Plaintiffs’ first complaint. Doc. 1-3. That the plaintiffs are a 72

10 year old retired, disabled, U.S. Navy veteran and her 5 year old (at the time the

11 harassment began) great-grandson renders the City’s and the housing commission’s

12 inaction and apparent indifference to their circumstances all the more egregious.

13 What is at the heart of Plaintiffs’ case is the direct liability the landlord has for racial

14 discrimination and a hostile home environment created by a third party, as

15 prescribed in rules published by the Department of United States Housing and Urban

16 Development (“HUD”), even in the case where the third party tenant was the actual

17 bad behavior perpetrator. The City, under the same HUD rule, is vicariously liable

18 for the Plaintiffs’ injuries.

19         The City of San Diego seeks dismissal of this action against it on the argument
20 that it and the San Diego Housing Commission (SDHC) are independent and the

21 actions of the SDHC are not attributable to the City. The City seeks to evade its

22 vicarious liability for the misconduct of its agency, SDHC: as noted in 24 CFR 100.7

23 (b) “A person is vicariously liable for a discriminatory housing practice by the

24 person’s agent or employee, regardless of whether the person knew or should have

25 known of the conduct that resulted in a discriminatory housing practice, consistent

26 with agency law.” As argued below, the housing commission’s independence is
27 illusory and the Court should require that the City participate as a defendant in this

28 action. Plaintiffs have stated a plausible legal theory, [Bell Atlantic Corp. v.

                                             -1-
                             MPA IN OPPOSITION TO MOTION TO DISMISS
                                                            CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.148 Page 3 of 11



 1 Twombly, 550 U.S. 544, 570 (2007)] all quite evident looking at the relationship

 2 between the City and the SDHC, and the City’s motion to dismiss ought to be

 3 denied.

 4                                             II.
 5                ALLEGATIONS OF THE AMENDED COMPLAINT
 6        Ms. Chambers and her now-7 year-old great grandson, live in housing rented
 7 to her by the SDHC. Ms. Chambers has been a tenant at 4095 Valeta St. Apartment

 8 A San Diego, CA 92110 since 2012, and a tenant of the SDHC since 2004. Both

 9 plaintiffs are African-American and Ms. Chambers is 72 years old and a disabled US

10 Navy veteran. Doc. 1-3, page 1 of 21, ¶ 1. The tenancy is described in the

11 Residential Lease attached as Exhibit 1 to the Amended Complaint. Doc.1.3, page 6

12 of 21 et seq. In the lease, the landlord promises, among other things, to keep the

13 premises in “a decent, safe and sanitary condition…” [Doc 1-3,page 11 of 21,

14 ¶21.a.] and to abide by “applicable housing codes…materially affecting health and

15 safety”. Doc 1-3, page 11 of 21, ¶ 21.b.

16        The Amended Complaint identifies SDHC as the plaintiffs’ landlord and
17 alleges that the SDHC is an agency of the City of San Diego and is governed by the

18 Housing Authority of the City of San Diego, and that the nine members of the San

19 Diego City Council are board members of the SDHC. It is alleged “SDHC is

20 empowered to make public housing available to persons with a variety of economic

21 or physical needs.” Doc.1-3, page 2 of 21, ¶ 2.

22        In April, 2017 a new tenant was assigned to the apartment directly over the
23 plaintiffs. From that point on, the peace and quiet enjoyment of the Plaintiffs

24 suffered. The new overhead tenant engaged in loud and unremitting racial

25 harassment and created a hostile and unsafe living environment for the plaintiffs. On

26 a daily basis, the new tenant screamed insults at Plaintiff Chambers while descending
27 the staircase to her apartment, or ascending it, or standing outside plaintiffs'

28 apartment on the sidewalk or close to her front window: "You nigger bitch." , "Come

                                            -2-
                            MPA IN OPPOSITION TO MOTION TO DISMISS
                                                           CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.149 Page 4 of 11



 1 out here you old bitch, I'm gonna fuck you up", "Nigger cunt", "Old cunt", and

 2 variations of these insults; these screamed insults were usually loud enough for her

 3 great grandson to hear. In her apartment at all times of the day and night the new

 4 tenant stomped on the floor, or threw or dropped heavy objects on the floor, making

 5 a loud thumping racket in Plaintiffs' apartment below, dropping, thumping, and

 6 stomping heavy enough to rattle ceiling mounted fixtures in Plaintiffs' apartment,

 7 creating a disturbance, keeping Plaintiffs awake, and awakening them if they were

 8 lucky enough to fall asleep before the stomping began. The new tenant’s behavior

 9 was threatening also: for example, walking to and from the laundry room, she could

10 be seen dressed in black wearing a hoodie over her head, mumbling to herself, often

11 loud enough that her curses and threats against people she saw were audible. Doc.1-

12 3, page 2 of 21, ¶ 3.

13        As alleged, Ms. Chambers began complaining about the new tenant and the
14 harassment in September 2017: she complained about the new tenant’s behavior and

15 the disturbance it created in the apartment complex countless times, and specifically

16 the racial taunts and curses, through emails, telephone calls, and face-to-face

17 meetings with her property managers. By October, 2017, scarcely 6 months after

18 moving in, as part of the harassment, the new tenant had filed with SDHC more than

19 100 false complaints against Chambers. The new tenant called 911 numerous times,

20 and falsely reported that Chambers was causing a disturbance, creating a chemical

21 smell, arguing loudly in her apartment and disturbing the peace, all investigated by

22 the SDPD, all determined to be unfounded complaints. The new tenant called Child

23 Protective Services numerous times and reported that Chambers abused her great

24 grandson - each false report requiring CPS to investigate and interview Chambers

25 and the boy. All such investigations determined the reports by the new tenant to be

26 unfounded. Doc.1-3, page 2 of 21, ¶ 4.
27        Plaintiff Chambers did what she could to protect herself and her great
28 grandson: in addition to complaining to SDHC dozens of times, she obtained a civil

                                            -3-
                            MPA IN OPPOSITION TO MOTION TO DISMISS
                                                           CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.150 Page 5 of 11



 1 restraining order against the new tenant in December, 2018. She kept a log of

 2 harassing incidents, overhead noise, and ceiling thumps and sent it to the SDHC

 3 periodically to keep it informed. In May, 2019, during one of her neighbor’s tirades

 4 on the sidewalk in front of Plaintiffs' apartment, Chambers called the SDPD and the

 5 new tenant was arrested for violating the restraining order and charges against her

 6 were filed. Within 2 weeks after her arrest, the new tenant again reported Chambers

 7 to CPS and another investigation was conducted and the complaint determined to be

 8 unfounded. Doc.1-3, page 3 of 21, ¶ 5.

 9        All of this racial discrimination and harassment and hostility was reported to
10 SDHS repeatedly and, when Chambers was able to record the noise or the threats or

11 disturbance, she sent recordings to SDHC so it could determine for itself that the

12 noise, the cussing, the threats, and the racial harassment were real, outrageous, and

13 disturbing: Plaintiff Chambers was always advised that SDHC is "working on" a

14 resolution, but nothing changed. Doc.1-3, page 3 of 21, ¶ 6.

15        Plaintiffs experienced on a day to day basis enduring and extreme emotional
16 distress, in fear of the erratic behavior of their neighbor and her continuous loud

17 thumping upstairs and hollered abrasive, insulting and rude racial curses and threats.

18 Obviously distressing to Chambers and her great grandson, SDHC did nothing to

19 protect them from the harassment and the discrimination until, finally, on August 7,

20 2019, SDHC commenced an unlawful detainer action against the upstairs neighbor.

21 That action resulted in her eviction and she finally moved out of the apartment above

22 Plaintiffs' in December, 2019, some 2 years and 9 months after moving in. Plaintiffs'

23 perception that their complaints about their upstairs neighbor had been ignored by

24 SDHC for months was corroborated by the unlawful detainer trial court whose

25 Statement of Decision specified, "And even after substantiating Diana Chambers'

26 complaints, [SDHC] took no action against [the neighbor]. ... [SDHC] further took
27 no action after a temporary restraining order was issued against [the neighbor] and

28

                                            -4-
                            MPA IN OPPOSITION TO MOTION TO DISMISS
                                                           CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.151 Page 6 of 11



 1 even after receiving additional complaints from Diana Chambers after the issuance

 2 of the restraining order." Doc. 1-3, page 4 of 21, ¶ 8.

 3         Throughout the entire ordeal for the Plaintiffs, SDHC had the means to
 4 remove the racist neighbor and thereby to protect Ms. Chambers and her great

 5 grandson. The neighbor’s misconduct was a clear violation of her lease agreement

 6 which specifies she can be evicted if she creates a threat to the health and safety of

 7 other residents, or if she engages in criminal activity, among other things. Despite

 8 ample evidence that the overhead neighbor violated these rules, and even after

 9 substantiating Plaintiffs' complaints about her, SDHC unreasonably delayed action to

10 remove her.

11         This failure to evict the neighbor violated the Fair Housing Act (“FHA” or
12 “Act”): 42 U.S.C. § 3601 et seq. Section 3604(b) of the Act makes it unlawful “[t]o

13 discriminate against any person in the terms, conditions, or privileges of sale or

14 rental of a dwelling, or in the provision of services or facilities in connection

15 therewith, because of race, color, religion, sex, familial status, or national origin.” 42

16 U.S.C. § 3604(b). Section 3617 of the Act also makes it “unlawful to coerce,

17 intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or

18 on account of his having exercised or enjoyed” any right protected by the Act. 42

19 U.S.C. § 3617.

20         As alleged in the Amended Complaint, 24 CFR 100.7 (a), a regulation
21 promulgated by the Department of Housing and Urban Development, sets a standard

22 all landlords must heed: "A person is directly liable for ... (iii) Failing to take prompt

23 action to correct and end a discriminatory housing practice by a third party, where

24 the person knew or should have known of the discriminatory conduct and had the

25 power to correct it." What is described in 24 CFR 100.7(a) is nothing less than a

26 mandatory duty that SDHC must provide fair housing, free of racial discrimination
27 and harassment. Guzman v County of Monterey 178 Cal.App.4th (2009) review

28 denied (2010). In its failure to adhere to the HUD standards, SDHC failed the

                                             -5-
                             MPA IN OPPOSITION TO MOTION TO DISMISS
                                                            CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.152 Page 7 of 11



 1 Plaintiffs and is liable for the emotional distress and physical injuries that were

 2 caused by the upstairs neighbor's racial harassment, hostility, and threatening

 3 behavior. Doc. 1-3, page 5 of 21, ¶ 10.

 4         And what of the City’s liability? As is shown hereafter, there is a virtual
 5 identity of interests regarding public housing between the City and SDHC, including

 6 oversight and ultimate control of SDHC by the City, and the City having policy

 7 direction over SDHC. For its failure of oversight and completely inadequate

 8 supervision of its agent, the City is vicariously liable to Plaintiffs for the third-party

 9 racial discrimination and hostility of the Plaintiffs’ neighbor. As specified in 24

10 CFR 100.7(b): "Vicarious liability. A person is vicariously liable for a discriminatory

11 housing practice by the person’s agent or employee, regardless of whether the person

12 knew or should have known of the conduct that resulted in a discriminatory housing

13 practice, consistent with agency law.” This provision explicitly ties the City as

14 principal to the failings of its agent, SDHC, in the failure to protect the Plaintiffs

15 from racial discrimination and harassment perpetrated by their neighbor.

16                                             III.
17                          SDHC IS AN AGENT OF THE CITY
18         As noted above, the City of San Diego seeks dismissal of this action against it
19 on the argument that it and the San Diego Housing Commission (SDHC) are

20 independent and the actions of the SDHC are not attributable to the City. The

21 independence is non-existent in fact and the City’s motion should be dismissed.

22         Today, one can go to the City’s website and, at the link identified in Plaintiffs’
23 request for judicial notice [City of San Diego>City Boards and Commissions>All

24 Boards and Commissions>Housing Commission>Duties and Functions], read a

25 description of the relationship between the City and the SDHC.             There the City
26 identifies the SDHC as one of its agencies and advertises that the housing needs of
27 low-income persons in San Diego are handled by the SDHC. Among its duties:

28 “Investigate and improve dwelling conditions in the City of San Diego. Review and

                                             -6-
                             MPA IN OPPOSITION TO MOTION TO DISMISS
                                                            CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.153 Page 8 of 11



 1 recommend revisions, actions, including recommendations on all matters before the

 2 Housing Authority.” Never has the importance of the job of the SDHC been as

 3 important as today with the high cost of housing in San Diego.

 4        The impression created by the link, as part of the City’s website, is that the
 5 City monitors and manages the housing issues in San Diego, an important function

 6 its citizens expect the City to conduct. In the promise that the SDHC will investigate

 7 and improve dwelling conditions in the City, there is the expectation that fair

 8 housing will mean exactly that, not that the complaints of African-American tenants

 9 about racial discrimination will be ignored for years. Whether the SDHC is truly an

10 independent agency or not, clearly it is presented by the City as one of the City of

11 San Diego agencies which answers to the City and is responsible for doing the

12 business of the City as far as public housing and low income persons are concerned.

13        The provenance of the SDHC, as provided in the City’s motion, illustrates
14 that, even if SDHC is separate from the City, there are strings attached which render

15 the separation illusory.

16        a.     The SDHC was created by the City (Doc.6-4, page 7 of 15, ¶ III.D. and
17 Doc. 6-5, page 2 of 8, San Diego Municipal Code, § 98.0301 (a));

18        b.     Annually the SDHC must submit a budget to the City (Doc. 6-4, page 8
19 of 15, ¶ VIII.);

20        c.     Among the SDHC’s assignments is to “Investigate living, dwelling and
21 housing conditions in the City of San Diego, and the means and methods of

22 improving such conditions”, and to “Determine where there is a shortage of decent,

23 safe, and sanitary dwelling accommodations for persons of low income.” (Doc 6-5,

24 page 3 of 8, ¶¶ (c)(1) and (c)(2));

25        d.     The City Council approves SDHC policy, budgets, and other actions
26 governing housing programs (Doc 6-4, page 13 of 15);
27        e.     The President of the City Council is the Chairman of the SDHC. Doc 6-
28 5, page 5 of 8, ¶ (3);

                                              -7-
                              MPA IN OPPOSITION TO MOTION TO DISMISS
                                                             CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.154 Page 9 of 11



 1        f.     The City’s Mayor appoints the SDHC commission members subject to
 2 approval by the City Council. Id. page 6 of 8, ¶ (f).

 3 From this, it may be reasonably inferred that the City controls the SDHC through

 4 budgetary control, the appointment of its members, and the direction and approval of

 5 the SDHC’s plans for conducting operations.

 6        Significantly, members of the SDHC Commission may be removed by
 7 majority vote of the City Council for “inefficiency, neglect of duty, or misconduct in

 8 office”. Id. ¶ (f)(5). From this single rule it may be inferred that the City oversees

 9 the SDHC to ensure efficiency and performance of duty and to prevent misconduct

10 in office. Where, for example, it appears that SDHC members are not enforcing

11 HUD rules, and are allowing racial discrimination by one tenant against other

12 tenants, the City is permitted to remove those members by majority vote of the City

13 Council. And the SDHC’s conduct is measured against its performance of City-

14 directed goals and the dictates of HUD. Since 1979, SDHC has been in contract with

15 HUD “relative to the operation of Housing Programs”. Doc. 6-4, page 7 of 15, ¶ I.A.

16 SDHC’s duty to approve “occupancy policies” consistent with HUD’s requirements

17 is specified in San Diego Municipal Code § 98.0301(d)(6). Doc. 6-5, page 4 of 8.

18        The City further argues that the motion to dismiss is proper because the Health
19 & Safety Code has authorized housing authorities to “sue and be sued”. Doc. No. 6-

20 1, page 8. This is evidence of SDHC’s powers, not evidence of independence from

21 the City. The evidence shows the City has ultimate power and control over the

22 SDHC, the SDHC performs a governmental function on behalf of the City, and the

23 City has the ability to change the course of the SDHC: on its face, the City is like

24 the alter ego of SDHC.

25        And what will discovery produce? How does the City stay informed about the
26 business of the SDHC and whether it is conducting itself properly? Are there regular
27 meetings between the SDHC and the City? Does SDHC inform the City, or does the

28 City inquire about, problem tenants? Perhaps the City told the SDHC to ignore Ms.

                                            -8-
                            MPA IN OPPOSITION TO MOTION TO DISMISS
                                                           CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.155 Page 10 of 11



  1 Chambers’ complaints. Maybe the two entities met regularly and nobody asked and

  2 nobody said anything about problem tenants. These are facts that will be revealed in

  3 discovery and may weigh both for and against the City’s liability.

  4        Thus it is clear the strings attached by the City to the SDHC make it
  5 appropriate that the City answer as a defendant in this action, vicariously liable at

  6 least for the damages caused by its agency, the SDHC, which permitted the racial

  7 discrimination and harassing behavior of the Plaintiffs’ upstairs neighbor, and did

  8 not evict the racist neighbor sooner, and waited to evict until 753 days after Plaintiffs

  9 started complaining. Where the City has the power of the purse, the power of

 10 appointment, the power to direct the SDHC in its operations, the power to discipline

 11 SDHC Commission members, it cannot escape liability by saying, as it does here,

 12 “We set up a commission to do that – we’re not responsible”.

 13                                            IV.
 14                                     CONCLUSION
 15        Based on the foregoing, it is appropriate to deny the City’s motion to dismiss
 16 and to order the City to respond to the Amended Complaint.

 17

 18 Dated: May 15, 2020                                  LYNDE SELDEN II
 19
                                                         /s/ Lynde Selden II
 20                                                      Lynde Selden II
 21                                                      Attorney for Plaintiffs
                                                         E-mail: lyndeselden@cox.net
 22

 23

 24

 25

 26
 27

 28

                                             -9-
                             MPA IN OPPOSITION TO MOTION TO DISMISS
                                                            CASE NO. 3:20-CV-00715-W-MDD
Case 3:20-cv-00715-W-DEB Document 11 Filed 05/15/20 PageID.156 Page 11 of 11



  1                            CERTIFICATE OF SERVICE
  2        I hereby certify that on May 15, 2020, I electronically transmitted the
  3 foregoing document using the CM/ECF system for filing, which will transmit the

  4 document electronically to all registered participants as identified on the Notice of

  5 Electronic Filing. Paper copies have been or promptly will be served on all parties

  6 not registered, and those indicated as non-registered participants.

  7                                                      /s/ Lynde Selden II
                                                        Lynde Selden II
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                             - 10 -
                             MPA IN OPPOSITION TO MOTION TO DISMISS
                                                            CASE NO. 3:20-CV-00715-W-MDD
